 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   UNITED STATES OF AMERICA,                             Case No. 2:08-cr-00283-KJD-PAL
 8                                            Plaintiff,                     ORDER
 9           v.
10   MARKETTE TILLMAN,
11                                          Defendant.
12          Before the Court is Defendant Markette Tillman’s Motion for Leave to File Amended
13   Motion to Vacate (#1140). Also before the Court is Mr. Tillman’s original Motion to Vacate
14   Under 28 U.S.C. § 2255 (#1098) to which the Government responded (#1138), and Mr. Tillman
15   replied (#1139). Based upon the allegations in Mr. Tillman’s Motion to vacate and the
16   Government’s request in its opposition thereto,
17          IT IS HEREBY ORDERED that the attorney-client privilege in 2:08-cr-00283-KJD-
18   PAL between Markette Tillman and his attorneys Lance Maningo and James Oronoz shall be
19   deemed waived for all purposes related to Mr. Tillman’s § 2255 motion to vacate. Former
20   defense counsel, Mr. Maningo and Mr. Oronoz, shall, within 21 days of entry of this order,
21   provide the Government with affidavits concerning all information known to them relating the
22   those matters put at issue in Mr. Tillman’s petition including his proposed amended petition
23   (#1140-1). Further, Mr. Maningo and Mr. Oronoz may communicate with Government counsel
24   and provide supporting documentation regarding any matter arising out of Mr. Tillman’s pending
25   § 2255 motions to vacate.
26          IT IS FURTHER ORDERED that the Government shall respond to Mr. Tillman’s
27   Motion for Leave to Amend his § 2255 Petition (#1140) including whether the amendment is
28   timely filed;
 1          IT IS FURTHER ORDERED that the Government shall file its supplemental response
 2   to Mr. Tillman’s § 2255 motion to vacate, including any affidavit or documentary evidence from
 3   Mr. Maningo or Mr. Oronoz, and its response to Mr. Tillman’s Motion to Amend (#1140) within
 4   28 days of entry of this order. Mr. Tillman may reply to the Government’s response to his
 5   Motion to Amend (#1140) within 21 days of the entry of that response.
 6          IT IS SO ORDERED.
 7   Dated this 7th day of November, 2018.
 8
 9                                                _____________________________
                                                  Kent J. Dawson
10                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
